      Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI

                                   In Admiralty


ST Engineering Halter Marine & Offshore,. §         1:19cv955 LG-RHW
Inc., d/b/a Halter Marine & Offshore      §
Plaintiff,                                §
                                          §
VERSUS                                    §
                                          §
M/V RALPH E. BOUCHARD                     §
apparel, appurtenances,                   §
etc., in rem                              §
BOUCHARD TRANSPORTATION CO., INC.§
In personam                               §
                                          §

                   MEMORANDUM IN SUPPORT OF
      MOTION TO SET SALE OF SEIZED VESSEL AND ATTACHED FUEL


      Plaintiff ST Engineering Halter Marine & Offshore, Inc., d/b/a Halter Marine

& Offshore (“Plaintiff” or “STEHMO”), respectfully submits this Memorandum in

Support of its Motion to Set Sale of Seized Vessel and Attached Fuel. For the reasons

more fully set forth below, STEHMO requests that this Court issue an Order under

Rules C and E(9) of the Supplemental Rules for Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure, (hereinafter “Supplemental Admiralty Rules”),

authorizing the United States Marshal for the Southern District of Mississippi to

conduct an interlocutory sale of the M/V RALPH BOUCHARD on May 11, 2020,

subject to change due to Coronavirus, said vessel having been seized pursuant to a

Warrant of Arrest executed on December 19, 2019. See Warrant of Arrest, Rec. Doc.

12.

                                          1
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 2 of 12




      STEHMO further requests that this Honorable Court issue an Order under

Rule B and E(9) of the Supplemental Rules for Admiralty Claims of the Federal Rules

of Civil Procedure authorizing the sale of the fuel on May 11, 2020, subject to change

due to Coronavirus, which was attached by Order of this Court, pursuant to a Process

of Attachment and Garnishment executed on December 19, 2019. See Process of

Attachment and Garnishment, Rec. Doc. 13.

        I.   FACTUAL HISTORY

      STEHMO owns and operates a shipyard in Pascagoula, Mississippi, which

engages in ship design, construction, and repair for both public and private clients.

Defendant Bouchard Transportation Co., Inc., a company which owns and operates

ocean-going petroleum barges, engaged STEHMO to perform various repairs, goods,

and services on the M/V RALPH E. BOUCHARD, (IMO #8809983), a towing vessel

owned by Bouchard.

      STEHMO provided Bouchard a pricing proposal for the specific work to be

performed on the M/V Ralph Bouchard and Barge 230. See Exhibit A – Shipyard

Scope of Work, Rec. Doc. 1-2. The Pricing Proposal provided that payment would be

due at the following milestones – 50% of contract price before undocking and 50%

contract price and outstanding change orders upon project completion. See Exhibit

B, Rec. Doc. 1-3. STEHMO issued Purchase Order 9059313, which was explicitly

agreed to by Bouchard. See Rec. Docs. 1-3, 1-4. STEHMO performed the various

repairs, labor, and provided materials for necessaries and services to the M/V RALPH

BOUCHARD, and the work was billed through Invoices V115003 and V115004. See



                                          2
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 3 of 12




Invoices, Rec. Doc. 1-5. Moreover, as a result of the nature of the repairs, STEHMO

was required to offload 102,000 gallons of fuel from the M/V RALPH E. BOUCHARD

and has had to pay for storage of the fuel. STEHMO further has had to incur costs

to safely power and store the M/V RALPH BOUCHARD, since the time that Bouchard

delivered to the vessel to STEHMO’s yard for repairs in the fall of 2019. Plaintiff has

incurred significant expenses in connection with the maintenance, fuel storage costs,

wharfage, and power costs, and the work was billed through Invoices V115005,

V115006, V115007, V115008, and V115009. See Invoice V115005, Rec. Doc. 1-9;

Invoice V115006, Rec. Doc. 40-1; Invoice V115007, Rec. Doc. 40-2; Invoice V115008,

Rec. Doc. 40-3; Invoice V115009, Rec. Doc. 40-6. The repairs and related services

were essential to and necessary for the operation of the vessel and the

accomplishment of the vessel’s mission. The invoices were submitted to Bouchard,

but Bouchard has thus far failed to pay the invoices. Moreover, each of the above

described contracts expressly provides for interest at the rate of One (1%) Percent per

month from the contract date, together with reasonable attorneys fees and costs in

the event of any collection action to enforce payment of the contract amount. See Rec.

Doc. 1-8, § 7. As described more fully in STEHMO’s Motion for Default Judgment

(Rec. Doc. 40), the true and correct amount due under the described Invoices is

therefore EIGHTY HUNDRED SIXTY FOUR THOUSAND FIVE HUNDRED SIXTY

EIGHT AND 62/100 ($864,568.62) DOLLARS, which represents the total amount of

Plaintiff’s claim in principle plus interest. See Rec. Doc. 40, pp. 3 -4; Rec. Doc. 41,

pp.8-11. Interest continues to accrue. Moreover, STEHMO has incurred $67,021.43



                                          3
        Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 4 of 12




in attorneys’ fee and costs incurred in bringing this action as described in STEHMO’s

Motion for Default Judgment, Rec. Doc. 40; see also Affidavit of David S. Bland, 40-

4. Accordingly, STEHMO’s maritime lien against the M/V RALPH E. BOUCHARD,

the fuel, and Bouchard totals $931,590.05. See Rec. Doc. 40, pp. 3-4; Rec. Doc. 41, pp.

8-11.

        STEHMO has a maritime lien against the M/V RALPH BOUCHARD and is

legally entitled to have the vessel and fuel sold to satisfy any judgment which might

be rendered in this matter. STEHMO provided goods and services to the vessel on

the order of the owner, which constitute necessaries under federal maritime law.

STEHMO is further entitled to a lien against the vessel as a result of the breach of

the agreement for repair of the vessel.

         II.   PROCEDURAL HISTORY

        STEHMO filed this suit on January 12, 2019 against the M/V RALPH E.

BOUCHARD, its apparel, appurtenances, etc. (“Vessel”) in rem, and her disponent

owners Bouchard, in personam, seeking damages and enforcement of its maritime

lien against the Vessel, in addition to damages for breach of contract and attorneys’

fees, pursuant to Rule C of the Supplemental Admiralty Rules.           See STEHMO

Verified Complaint, Request for Order to Arrest Vessel, and Request for Order to

Attach Fuel, Rec. Doc. 1.

        STEHMO also sought attachment of Bouchard’s property that was found to be

in the district, specifically 102,000 gallons of fuel that was being stored at STEHMO’s

yard pursuant to Rule B of the Supplemental Admiralty Rule.



                                           4
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 5 of 12




      Pursuant to this Court’s Order dated December 19, 2019, the United States

Marshal for the Southern District of Mississippi arrested the vessel on January 22,

2020. See Warrant of Arrest, Rec. Doc. 12. The Vessel was immediately transferred

into the custody of STEHMO, who was designated as the substitute custodian by the

Court. See Order Appointing Substitute Custodian Rule E(4)(d), Rec. Doc. 16. The

Vessel currently remains in the custody of STEHMO and continues to accumulate

custodia legis costs for berthage, insurance and other services being provided by

STEHMO in its capacity as the substitute custodian.

      Pursuant to Order of this Court, the U.S. Marshals seized “[a]pproximately

102,000 gallons of fuel stored on-shore in fuel tanks at 600 Bayou Casotte Pkway,

Pascagoula, MS 39581” on behalf of STEHMO on January 22, 2020. See Process of

Attachment and Garnishment, Rec. Doc. 13; see also U.S. Marshals Service Process

Receipt and Return, Rec. Doc. 20. After the attachment, STEHMO continued to have

custody of the fuel, as the tanks that the fuel was stored in were rented and paid for

by STEHMO. The fuel remains in the custody of STEHMO, and it continues to

accumulate rental fees for the fuel and tanks.

      Pursuant to the Supplemental Admiralty Rule C(4) C(6) and Local Rule A(9),

STEHMO published notice of the arrest of the vessel in the Sun Herald, a daily

newspaper published in the city of Gulfport, in Harrison County, Mississippi, on the

following dates: February 13, 2020, February 20, 2020, and February 27, 2020. See

Affidavit of Publication, Rec. Doc. 28-1. Additionally, actual notice was provided to

the owner of the vessel by service of the Verified Complaint. See Summons and Proof



                                          5
       Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 6 of 12




of Service, Rec. Doc. 22.

         Further, Bouchard was provided due notice of the arrest and seizure of the

Vessel and the attachment and seizure of the fuel on January 22, 2020, when the

Vessel was arrested and the fuel was attached at STEHMO’s shipyard. Members of

the M/V RALPH E. BOUCHARD crew were present at the time of the seizure of the

Vessel and fuel, and thus were provided actual notice of the seizure. L.A.R. B(4)

states that a party may be served by either attachment or service, and in this case,

Bouchard has been served by both methods when only one is required.

         Two other parties, Boland Marine & Industrial, LLC and Louisiana

Machinery, LLC d/b/a Resource Power Group, have intervened in this action and

asserted claims against the Vessel.1

         On March 27, 2020, the Clerk of this Court entered a default in Plaintiff’s favor

pursuant to Rule 55(a) of the Federal Rules of Civil Procedure as to the arrest of the

Vessel and the attachment claim against Bouchard related to the fuel. See Order

Granting Entry of Default, Rec. Doc. 32. This entry of default is against Bouchard,

as well as, any other natural or legal persons who have not already intervened herein,

filed any answer or statement of right or interest herein pursuant to Supplemental

Rule C(6) of the Federal Rules of Civil Procedure, or otherwise been made party to

these proceedings and who may claim any maritime lien, rights of possession,

ownership interests, or any other interests in said vessel, said fuel, and/or Bouchard


1
  On April 13, 2020, Bouchard finally appeared and asked this Court to set aside the Entry of Default, despite ignoring
these proceedings and abandoning its property for four months. Rec. Doc. 38. Bouchard does not contest that it
received notice of these proceedings.


                                                          6
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 7 of 12




Transportation Co., Inc. STEHMO’s Motion for Default Judgment, filed pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure, is already under consideration

of this Court. See Rec. Doc. 40.

      III.   LAW AND ARGUMENT

                a. M/V RALPH BOUCHARD SHOULD BE SET FOR SALE

       The vessel was seized by the U.S. Marshals for the Southern District of

Mississippi on January 22, 2020. The vessel owner, Bouchard, has not answered the

claims of STEHMO. Bouchard has not made any indication that it intends to post

security for the release of the vessel, as the vessel remains in STEHMO’s custody.

      Rule E(9) of the Supplemental Admiralty Rules is specifically designed for a

situation such as this. It provides the following –


      (b) Sales, Proceeds.

             (i) On application of a party, the marshal, or other person having
             custody of the property, the court may order all or part of the
             property sold—with the sales proceeds, or as much of them as will
             satisfy the judgment, paid into court to await further orders of the
             court—if:

             (A) the attached or arrested property is perishable, or liable to
             deterioration, decay, or injury by being detained in custody
             pending the action;

             (B) the expense of keeping the property is excessive or
             disproportionate; or

             (C) there is an unreasonable delay in securing release of the
             property.


Fed. R. Civ Proc. E(9); see also Silver Star Enters. v. M/V Saramacca, 19 F.3d 1008,

1014-15 (5th Cir. 1994) (court held that both factors, excessive expense and

                                           7
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 8 of 12




unreasonable delay in securing release of vessel, constitute valid and independent

grounds for interlocutory sale).

      In cases such as these, the plaintiff need only demonstrate that one of these

conditions is present to justify an interlocutory sale of the vessel. Econ. Stone

Midstream Fuel, LLC v. M/V A.M. Thompson, No. 4:08CV127-SA-DAS, 2009 U.S.

Dist. LEXIS 2253, at *3-4 (N.D. Miss. Jan. 13, 2009), citing Silver Star Enters.., 19

F.3d at 1014. It is clear that there is an unreasonable delay in securing the release

of the property. Courts have held that a lapse of three months or more in securing

the release of a vessel after an arrest constitutes unreasonable delay. For example,

in Neptune Orient Lines v. Halla Merch. Marine Co., CIVIL ACTION NO. 97-3828

SECTION K(2), 1998 U.S. Dist. LEXIS 3745, at *21 (E.D. La. Mar. 19, 1998), the

Court held that since the action was initiated three and a half months ago, no security

has been posted for the vessel, and further delay of the sale would be unreasonable.

See also Silver Star Enters., 19 F.3d at 1014           (finding seven month delay

unreasonable); Merchants Nat'l Bank v. Dredge Gen. G.L. Gillespie, 663 F.2d 1338,

1341-42 (5th Cir. 1981) (holding that the failure to secure the release of a vessel

during the eight months after arrest constituted an unreasonable delay), cert.

dismissed, 456 U.S. 966, 102 S. Ct. 2263, 72 L. Ed. 2d 865 (1982); Ferrous Fin. Serv.

Co. v. O/S Arctic Producer, 567 F. Supp. 400, 401 (W.D. Wash. 1983) (holding that

the failure to secure the release of a vessel during the four months after arrest

constituted an unreasonable delay).

      Courts have found a delay reasonable only when the delay was brief and the



                                          8
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 9 of 12




shipowner demonstrated affirmative efforts to secure the release of the vessel.

Prosperity Bank v. Tom's Marine & Salvage, LLC, No. 18-9106-WBV-MBN, 2020 U.S.

Dist. LEXIS 26811, at *6 n.28 (E.D. La. Feb. 18, 2020), citing Action Marine, Inc. v.

M/V Norseman, Civ. A. No. 96-3945, 1997 U.S. Dist. LEXIS 5898, 1997 WL 222412,

at *1 (E.D. La. Apr. 28, 1997) (finding five-month delay reasonable when parties were

actively attempting to resolve the terms of the vessel's release); Entron, Ltd. v. Crane

Vessel Titan 2, Civ. A. Nos. 95-817, 95-838, 1995 U.S. Dist. LEXIS 6005, 1995 WL

258310, at *3 (E.D. La. Apr. 27, 1995) (finding one-month delay reasonable where

shipowner provided affidavit stating it had already obtained a letter of intent to

refinance its debts and specifying a date by which owner expected to secure vessel's

release)

      In this case, the vessel was arrested more than three months ago, and has

remained under arrest without any attempt by Bouchard to secure its release. The

M/V RALPH BOUCHARD has been in STEHMO’s custody during this time, taking

up crucial space at the shipyard and not earning any revenue. Despite being served

and provided notice of this action in several manners, Bouchard has failed to make a

claim in this litigation. Bouchard has finally appeared, only days ago. However, the

vessel has sat idle for three months and continues to accrue custodial costs.

STEHMO is the substitute custodian for the vessel, and continues to expend its own

resources on maintaining the vessel, in addition to allow it to berth at its facility.

      STEHMO avers that Bouchard’s three plus month failure to appear, file a

claim, and/or post security (or even attempt to post security) for release of the vessel



                                            9
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 10 of 12




is an unreasonable delay. The continued arrest is serving no useful purpose, and

Bouchard has had more than sufficient time to secure the release of the vessel. The

sale of the vessel is simply interlocutory, changing the res and ceasing the mounting

expenses and further deterioration of the vessel. For the foregoing reasons, STEHMO

requests that this Honorable Court enter an Order directing the United States

Marshal to sell the Vessel.

                   b. ATTACHED FUEL SHOULD BE SET FOR SALE

      As explained infra in section I, the fuel which had been offloaded the M/V

RALPH BOUCHARD is being stored in tanks at STEHMO’S yard. The fuel was

attached by Order of the Court on January 22, 2020. The cost of storing the fuel is

excessive, and further, there has been an unreasonable delay in securing the release

of the property.

      Interlocutory sale of the fuel is justified under Rule E(9)(a)(i)(B) and (C). Fed.

R. Civ Proc. E(9); see also infra section III(A). It is clear that the cost of keeping the

fuel at STEHMO’s yard is disproportionate and excessive. STEHMO had to rent

tanks to store the fuel from a third-party. The monthly cost of storing the fuel,

including the tanks and man-hours to monitor them, is between $18,000 and $20,000.

See Invoices V115005 – V115009, Rec. Docs. 1-9, 40-1, 40-2, 40-3, and 40-6. The fuel

has been at STEHMO’s yard since September.

      The inquiry as to whether the cost are excessive are dependent upon the facts

of the case. Rates similar to the ones being incurred by STEHMO have been ruled

excessive in other cases. See Merchs. Nat'l Bank v. Dredge Gen. G. L. Gillespie, 663



                                           10
     Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 11 of 12




F.2d 1338, 1346 n.15 (5th Cir. 1981)(court held that $17,000 in monthly custodial

costs were excessive and warranted interlocutory sale).

      In addition, the interlocutory sale of the fuel is justified because there has been

an unreasonable delay in securing the release of the property. Just as with the M/V

RALPH E. BOUCHARD, the fuel was attached on January 22, 2020. It has been over

three months since the fuel was attached. The time has passed for Bouchard to file

an Answer or a claim for the fuel. On April 13, 2020, almost four months after suit

was initiated, Bouchard appeared and requested that the Court set aside the Entry

of Default. See Bouchard’s Motion to Set Aside Entry of Default, Rec. Doc. 38.

Bouchard does not contest that it was served and/or provided notice of these

proceedings. The mechanism of attachment is no longer serving a purpose and is

simply forcing STEHMO to incur excessive monthly costs.

      Bouchard has not demonstrated an active effort to secure the release of this

property. The property has been at STEHMO’s yard for seven months and has been

attached for three months. The facts show that an interlocutory sale of the property

is necessary and justified under the law.

      IV.    CONCLUSION


      For the foregoing reasons, STEHMO respectfully requests that this Honorable

Court enter an Order directing the United States Marshal to proceed with an

interlocutory sale of the vessel and the attached fuel on May 11, 2020, subject to

change due to Coronavirus.




                                            11
                              Case 1:19-cv-00955-LG-RHW Document 44 Filed 04/14/20 Page 12 of 12




                                                        RESPECTFULLY SUBMITTED:

                                                        /s/ Mallory G. Wynne
                                                        David S. Bland (admitted PHV)
                                                        dbland@grsm.com
                                                        Mallory Wynne (admitted PHV)
                                                        mwynne@grsm.com
                                                        Gordon & Rees, LLP
                                                        909 Poydras Street, Suite 1860
                                                        New Orleans, LA 70112
                                                        Telephone: 504-528-3088
                                                        Facsimile: 504-586-3419
                                                        Attorneys for Plaintiff, ST Engineering Halter Marine &
                                                        Offshore, Inc

                                                        And

                                                        Allison R. Colon
                                                        (MS Bar. No. 103068)
                                                        acolon@grsm.com
                                                        Gordon & Rees, LLP
                                                        909 Poydras Street, Suite 1860
                                                        New Orleans, LA 70112
                                                        Telephone: 504-528-3088
                                                        Facsimile: 504-586-3419
                                                        Attorney for Plaintiff, ST Engineering Halter Marine &
                                                        Offshore, Inc.



                                                         CERTIFICATE OF SERVICE

                                 I hereby certify that a copy of the above and foregoing pleading has been served

                   upon all counsel of record through the Court’s Case Management Electronic Case

                   Files’ electronic filing system on this 14th day of April, 2020.



                                                                                 /s/Mallory G. Wynne
                                                                                 Mallory G. Wynne

3" = "3" "1192729/49144991v.1" "" 1192729/49144991v.1
                                                                      12
